 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                         DISTRICT OF NEVADA
 6                                                    ***
 7    ISABEL APARECIDA AULER, et al.,                       Case No. 2:18-cv-01522-JAD-BNW
 8                           Plaintiffs,
                                                            ORDER
 9          v.
10    THE HERTZ CORPORATION, et al.,
11                           Defendants.
12

13          Presently before the court is defendant Hertz’s Motion for Issuance of Requests for

14   International Judicial Assistance (“Letters Rogatory”) (ECF No. 32), filed on May 10, 2019.

15   Counsel for plaintiffs Isabel Aparecida Auler and Carlos Alberto Rodrigues De Freitas and

16   counsel for defendant Robert Charles Stevens stated at a hearing held before this court on May

17   21, 2019 that they did not oppose this motion.

18          Having reviewed the motion, and there being no opposition, this court will sign the two

19   original Letters Rogatory in the English language attached as Exhibit A to ECF No. 32. The court

20   notes Hertz provided copies of the Letters Rogatory that were translated in Portuguese, but

21   Hertz’s motion does not specifically request that the court sign the Portuguese documents. To the

22   extent Hertz also requests the court to sign the Portuguese documents, Hertz may make an

23   appropriate motion and must include an appropriate translator’s declaration regarding the

24   accuracy of the translation as Hertz did in this motion.

25          IT IS SO ORDERED.

26          IT IS FURTHER ORDERED that the Clerk of Court is to: (i) make the Letters Rogatory

27   signed by this court a part of the record by entering them on the electronic docket, (ii) place the

28   court’s official embossed seal upon each signed Letters Rogatory; (iii) make these signed Letters
 1   Rogatory with the embossed seal available for pick-up by Hertz’s counsel at the Clerk of Court’s

 2   office.

 3             IT IS FURTHER ORDERED that upon receipt of the evidence requested, Hertz’s counsel

 4   must file in the electronic record the certificate evidencing that the Letters Rogatory have been

 5   executed.

 6             DATED: May 22, 2019

 7

 8
                                                          BRENDA WEKSLER
 9                                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 Page 2 of 2
